Action to recover damages for personal injuries and loss of services on the ground of negligence. Plaintiffs’ automobile, stopped in obedience to a traffic signal, was struck in the rear by defendant’s trolley car and the plaintiff wife, pregnant at the time, was severely injured. Order setting aside verdicts for the plaintiffs on the ground of inadequacy and granting a new trial unanimously affirmed, with costs to abide the event. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.